Citation Nr: 1608883	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  11-29 589	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and August 2010 RO decisions.  The Veteran presented sworn testimony in support of his appeal during a November 2015 hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for hearing loss and tinnitus were raised during the November 2015 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran is seeking service connection for a low back disability, which he asserts had its inception during service, when he strained his back while carrying a heavy load in the snow.  He testified that he did not have back problems prior to this incident, and that he has had complaints involving his back since then, to include two on the job injuries after service.  

Initially, the Board observes that the Veteran's service treatment records may be incomplete in his VA file.  Currently, the file contains records primarily dated from 1976 through 1981, as well as hospital records reflecting treatment in October 1983, which were separately requested.  There are very few service treatment records dated between 1981 and 1992, when the Veteran was discharged.  Perhaps more importantly, there is no certification or other assurance that such records do not exist.  Governing law and regulation require that VA will make as many requests as are necessary to obtain relevant military records.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

During the November 2015 hearing on appeal, the Veteran testified that after discharge from the military, he lived in Colorado for seventeen years.  He testified that he had gone to the emergency room at Memorial Hospital on at least two occasions, the first in or around 1996 and the second in 2008.  Although the RO requested and obtained records from 2008, no earlier records were requested.  Because medical records reflecting the condition of his back proximate to service are likely to be especially relevant, an additional request should be made. 

Also during the November 2015 hearing, the Veteran testified that he has been receiving Social Security Disability benefits.  The VA has a duty to consider the same evidence considered by that agency in making any decision regarding entitlement to VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

As the case is being remanded anyway, the Veteran's VA treatment records should be updated for his file, as well.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make another attempt to secure the Veteran's service treatment records dated from 1981 through 1992 through official channels.  As many requests as are necessary to obtain these military records must be undertaken.  VA will end its efforts to obtain records from a Federal department or agency only if the records sought do not exist or that further efforts to obtain those records would be futile.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

2.  After obtaining an updated release form from the Veteran, the RO should obtain records from the Colorado Springs Memorial Hospital reflecting treatment for back complaints between 1992 and 2008, but particularly during 1996.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

3.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Durham VA Medical Center and all related clinics from March 2010 until the present for inclusion in his claims file.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent should be accomplished at this point, such as another medical examination or opinion, if new medical evidence pertaining to the Veteran's back is obtained.  

6.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

